DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the non-finality of the rejection of the last Office action is persuasive and, therefore, the non-finality of that action is withdrawn.

The arguments submitted on 06/30/2022 have been entered to the record.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Michael Lew on 07/12/2022.

Please amend claims 3, 5, 16, and 18 as follows:

3.	(Currently Amended) The method of claim 1, wherein reporting the capability of the UE comprises indicating a capability of DCI based activation of physical downlink shared channel (PDSCH) or channel state information reference signal (CSI-RS) transmission configuration information (TCI) states.


5.	(Currently Amended) The method of claim 1, wherein reporting the capability of the UE comprises indicating a capability of DCI based activation of uplink (UL) transmission configuration information (TCI) state for one or more of a physical uplink control channel (PUCCH), physical uplink shared channel (PUSCH), physical random access channel (PRACH), or sounding reference signal (SRS).

16.	(Currently Amended) The method of claim 14, wherein the indication of the capability of the UE comprises an indication of a capability to support DCI based activation of physical downlink shared channel (PDSCH) or channel state information reference signal (CSI-RS) transmission configuration information (TCI) states.

18.	(Currently Amended) The method of claim 14, wherein the indication of the capability of the UE comprises an indication of a capability to support DCI based activation of uplink (UL) transmission configuration information TCI state for one or more of a physical uplink control channel (PUCCH), physical uplink shared channel (PUSCH), physical random access channel (PRACH), or sounding reference signal (SRS).

Response to Arguments

Applicant’s arguments, please see pages 8-10, filed on 06/30/2022, with respect to claims 1-30 have been fully considered, and in light of the claim amendments Applicant has agreed to, are persuasive. The previous objections and rejections have been withdrawn.

Allowable Subject Matter

Claims 1-6, 9-19, and 22-30 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIET TANG/
Primary Examiner, Art Unit 2469